Case 1:19-cv-12551-FDS Document 305-12 Filed 08/13/21 Page 1 of 3




             EXHIBIT Q
     Case 1:19-cv-12551-FDS Document 305-12 Filed 08/13/21 Page 2 of 3
                                                                         1




 1                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 2                           WESTERN SECTION

 3

 4
        Singular Computing LLC    )
 5                                )               19cv12551-FDS
             vs                   )
 6                                )               June 30, 2021
        Google LLC                )
 7      __________________________)

 8

 9

10      VIDEO HEARING BEFORE:      MAGISTRATE JUDGE DONALD L. CABELL.

11

12
        APPEARANCES:
13

14      On behalf of the plaintiff: Michael Ercolini, Prince
        Lobel Tye LLP, One International Place, Suite 3700,
15      Boston, MA 02110.

16      Brian M. Seeve, McCarter & English, LLP, 265 Franklin
        Street, Boston, MA 02110.
17
        Daniel J. McGonagle, Prince Lobel Tye LLP, One
18      International Place, Suite 3700, Boston, MA 02110.

19      On behalf of the defendant: Matthias A. Kamber, Keker, Van
        Nest & Peters, LLP, 633 Battery Street, San Francisco, CA
20      94111.

21
                               Alice Moran, CSR, RPR, RMR
22                         Official Federal Court Reporter
                                United States Courthouse
23                            300 State Street, Room 303D
                                  Springfield, MA 01105
24                                   (413)731-0086
                                alice.moran@verizon.net
25
     Case 1:19-cv-12551-FDS Document 305-12 Filed 08/13/21 Page 3 of 3
                                                                           35




 1      so, what is the nature of the objection?

 2                  ATTORNEY KAMBER:     So we haven't had a chance to

 3      file our opposition yet, but I'm going to try to do this

 4      based on what I know would be in there, Your Honor, and

 5      that is the blueprints for how these chips are built is

 6      the system Verilog code.       That's a hardware description

 7      language that defines how the circuits look.

 8            We have made that available for inspection since

 9      November and I believe they have had multiple

10      opportunities to look at that and have looked at it.

11      Those are the blueprints.

12            From those blueprints, Google created these

13      microarchitecture specifications.        Sometimes it goes the

14      other way around but the engineer who was the lead

15      architect can explain and has a declaration ready that

16      says in this particular case we designed the chip first

17      and we documented it after.

18            So there is no necessarily hard and fast thing that

19      got sent to a manufacturer that is the ground truth.             The

20      ground truth is the system Verilog code.         There are

21      different drafts of this microarchitecture specification

22      and we have provided -- in fact, I think we provided this

23      as well back in November -- the thing that -- the

24      "closest" thing to final that we have.         It might --

25                  THE COURT:    I get that.    I mean, well, I'm
